


Exhibit 10.48

 

COVANCE INC.

 

RESTRICTED STOCK AGREEMENT

 

2010 Employee Equity Participation Plan

(2011 Award)

 

RESTRICTED STOCK AGREEMENT dated as of February 17, 2011 (the “Agreement”)
between COVANCE INC., a Delaware corporation (“Company”), located at 210
Carnegie Center, Princeton, New Jersey 08540, and
                                 (the “Employee”).

 

W I T N E S S E T H:

 

A.                                    WHEREAS, the Employee is currently
employed by the Company, or a corporation which is a “subsidiary corporation”
within the meaning of Section 424(f) of the Internal Revenue Code of 1986, as
amended, modified or supplemented from time to time (“Code”) or which is an
entity in which the Company holds beneficially at least fifty percent (50%) of
the ownership interest (each, a “Subsidiary Company”), in an important
executive, managerial or technical capacity.

 

B.                                    WHEREAS, the Company desires to have the
Employee remain in the employment of the Company or a Subsidiary Company and to
afford the Employee the opportunity to acquire or enlarge the Employee’s stock
ownership in the Company so that the Employee may have a direct proprietary
interest in the Company’s success.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth below, and for other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereby agree as follows:

 

1.  Grant of Shares.  Subject to the terms and conditions of the Employee Equity
Participation Plan (as amended, modified or supplemented from time to time, the
“Plan”) and this Agreement, the Company hereby grants (“Grant”) to the Employee,
as of the date of this Agreement (“Grant Date”) 17,100 shares (the “Initial
Shares”) of Common Stock, par value $.01 per share (the “Common Stock”), of the
Company; provided, however, that the number of the Initial Shares may be
increased or decreased depending on performance against performance criteria
relating to integrated drug development, commercial effectiveness (net orders)
and integrated database achievement metrics in 2011, all as more fully specified
on Exhibit A hereto (such Initial Shares, after giving effect to any such
increase or decrease, being “Shares”).  Nothing in this Paragraph 1 shall be
relied on or used to interrupt the vesting or termination requirements of
Paragraphs 2 and 3.  The targets are set forth on Exhibit A and have been set by
the Company’s Compensation and Organization Committee.  The targets shall be
certified by the Company’s Compensation and Organization Committee; provided,
that in determining performance results for any such years such Committee may
include or exclude, on a basis consistent with circumstances existing when such
goals were established, as applicable, the financial effect on performance
results for any such year arising from any acquisition of the stock or assets of
any other person or entity, the divestiture of all or any of the Company’s
businesses, operations or facilities, strategic expenditures by the Company
identified to the Board of Directors as such, force majeure events, material
litigation or any other unexpected or unforeseen extraordinary event or
occurrence during the year in question.  In calculating the number of Shares to
grant Employee, if any, any of the foregoing adjustments may be considered by
the Compensation and Organization Committee.

 

--------------------------------------------------------------------------------


 

2.  Vesting of Restricted Shares; Rights.  (a) The Shares shall vest on
February 17, 2016.

 

(b)  Subject to the terms and conditions of this Agreement, Employee shall have
all rights relating to the Initial Shares, subject to appropriate withholding to
satisfy applicable tax requirements.

 

3.  Termination.  (a)  The Grant with respect to any unvested Shares shall be
forfeited and be of no further force or effect upon the termination of the
Employee’s employment, for any reason, with the Company, except in the case of
his or her death, disability (as defined 22(e)(3) of the Code) or his or her
retirement with the consent of the Company, in which case all unvested Shares
shall thereupon immediately vest.

 

(b)  If the Employee shall be transferred from the Company to a Subsidiary
Company, or from a Subsidiary Company to the Company, or from a Subsidiary
Company to a Subsidiary Company, his or her employment shall not be deemed to be
terminated by reason of such transfer.  The unvested portion of the Shares shall
terminate immediately if, while the Employee is employed by a Subsidiary
Company, such Subsidiary Company shall cease to be a Subsidiary Company and the
Employee is not thereupon transferred to and employed by the Company or another
Subsidiary Company.

 

4.  Construction.  Whenever the word “Employee” is used in any provision of this
Agreement in circumstances where the provision should logically be construed to
apply to the estate, personal representative, or beneficiary to whom this Grant
may be transferred by Will, by the laws of descent and distribution, or by a
qualified domestic relations order pursuant to the Code or Title I of the
Employment Retirement Income Security Act of 1974, as amended, modified or
supplemented from time to time (“ERISA”), it shall be deemed to include such
person.

 

5.  Registration of Shares; Restrictions on Transfer.  (a)  The number of shares
granted shall be registered in the name of the Employee, but the Employee shall
not be entitled to receive the Shares until the Shares have vested.  Until the
Shares have vested and the Employee has received the Shares, the Employee may
not give, grant, sell, exchange, transfer legal title, pledge, assign or
otherwise encumber or dispose of any unvested Shares granted pursuant to the
Plan or any interest therein or this Agreement, otherwise than by Will, the laws
of descent and distribution, or by a qualified domestic relations order pursuant
to the Code or Title I of ERISA.

 

(b)  No assignment or transfer of any unvested Shares, or of the rights
represented thereby or this Agreement, whether voluntary or involuntary, by
operation of law or otherwise (except by Will, the laws of descent and
distribution, or a qualified domestic relations order pursuant to the Code or
Title I of ERISA), shall vest in the assignee or transferee any interest or
right herein whatsoever.  Further, immediately upon any attempt to assign or
transfer any unvested Shares granted pursuant to this Agreement, the Grant shall
immediately terminate and be of no further force or effect (except by Will, the
laws of descent and distribution, or a qualified domestic relations order
pursuant to the Code or Title I or ERISA).

 

6.  Powers.  The existence of this Grant shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalization, reorganizations or other changes in the Company’s
capital structure or its business, or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Common Stock or the rights thereof, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

--------------------------------------------------------------------------------


 

7.  Change of Control.  Except as set forth in Paragraph 3 hereof,
notwithstanding anything in this Agreement to the contrary, all Shares which
have not vested as of the date of a Change of Control (as defined below) occurs,
shall immediately vest upon a Change of Control and be delivered to the Employee
pursuant to the delivery provisions of this Agreement.  For purposes of this
Agreement, a Change of Control shall be defined as:

 

(1)                                 any person (including as such term is used
in Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended) becomes the beneficial owner, directly or indirectly, of securities
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or

 

(2)                                 as a result of a proxy contest or contests
or other forms of contested shareholder votes (in each case either individually
or in the aggregate), a majority of the individuals elected to serve on the
Company’s Board of Directors are different than the individuals who served on
the Company’s Board of Directors at any time within the two years prior to such
proxy contest or contests or other forms of contested shareholder votes (in each
case either individually or in the aggregate); or

 

(3)                                 upon the consummation of a merger, or
consolidation (where in each case the Company is not the survivor thereof), or
sale or disposition of all or substantially all of the Company’s assets or a
plan or partial or complete liquidation; or

 

(4)                                 when an offerer (other than the Company)
purchases shares of the Company’s Common Stock pursuant to a tender or exchange
offer for securities representing 30% or more of the combined voting power of
the Company’s then outstanding securities.

 

8.  Issuance of Shares; Power of Attorney.  (a)  In the event that the actual
number of shares of Common Stock earned by Employee, as provided in Paragraph 1
of this Agreement, are less than the number of Initial Shares, the Company shall
be authorized to cancel such shares evidencing the Initial Shares and reissue to
the Company on behalf of and in the name of the Employee the number of shares of
Common Stock earned in accordance with Paragraph 1 of the Agreement.  In the
event that the actual number of shares of Common Stock earned by the Employee
pursuant to Paragraph 1 of the Agreement is greater than the Initial Shares,
then the Company shall instruct the Transfer Agent to issue on behalf of the
Employee shares evidencing such additional shares of Common Stock.  The unvested
Shares shall be retained by the Company and shall bear a legend stating that
such Shares are subject to the provisions of this Agreement.  The Company may
place a “stop transfer” order with respect to all unvested Shares with its
transfer agent.

 

(b)  Within thirty (30) days of the vesting date as set forth in Paragraph 2
hereof, after giving effect to any adjustments to the Initial Shares required as
provided in Paragraphs 1 and 8(a) of this Agreement, the Company shall issue to
the Employee, the Shares vested during the plan year.

 

(c)  The Company shall have the right to deduct from any vested shares a number
of shares sufficient to cover the withholding of any federal, state or local or
other governmental taxes or charges required by law or such greater amount of
withholding as permitted by applicable law, rules or regulations, or to take
such other action as may be necessary to satisfy any such withholding
obligations.

 

(d)  The Employee hereby constitutes and appoints the Company as his or her true
and lawful attorney-in-fact and agent, with full power of substitution and
resubstitution for him or her in his or her

 

--------------------------------------------------------------------------------


 

name, place and stead, in any and all capacities to take all actions and to
execute all instruments necessary and proper to carry out the issuance and
cancellation of the Shares hereunder.

 

(e)  The Employee represents and warrants that he or she will take all actions
necessary, as directed by the Company, to cancel the Shares representing any or
all unvested Shares upon termination of his or her employment.

 

9.  Changes in Law.  Notwithstanding anything in this Agreement to the contrary,
if at any time any law or regulations of any governmental authority having
jurisdiction in the premises shall require either the Company or the Employee to
take any action in connection with the Shares then to be issued, the issue of
such Shares shall be deferred until such action shall have been taken.

 

10.  Dispute.  Any dispute or disagreement which shall arise under, as a result
of, or pursuant to, this Agreement shall be finally determined by the Company’s
Compensation and Organization Committee of the Board of Directors in its
absolute and uncontrolled discretion, and any such determination or any other
determination by the Company’s Compensation and Organization Committee of the
Board of Directors under or pursuant to this Agreement, and any interpretation
by the Company’s Compensation and Organization Committee of the Board of
Directors of the terms of this Agreement, shall be final, binding and conclusive
on all persons affected thereby.

 

11.  Securities Law Restrictions. The Employee represents and warrants that he
or she is acquiring the Shares for investment, for his or her own account and
not with a view to the distribution thereof, and that the Employee has no
present intention of disposing of the Shares or any interest therein or sharing
ownership thereof with any other person or entity.  The Employee shall not sell,
hypothecate or transfer the Shares except pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or an applicable
exemption thereto evidenced by an opinion of counsel in form and substance
satisfactory to the Company.

 

12.  No Effect Upon Employment.  This Agreement does not give, nor shall it be
construed as giving, the Employee any right to employment by the Company or any
of its subsidiaries or affiliates.

 

13.  Data Authorization.  The Employee acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph.  The Company, its subsidiaries and the Employee’s employer hold
certain personal information about the Employee, including the Employee’s name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all options or any
other entitlement to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in the Employee’s favor, for the purpose of managing and
administering the Plan (“Data”).  The Company and/or its subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
the Company and/or any of its subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan.  These recipients may be located in the European
Economic Area, the United States, or elsewhere.  The Employee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of shares of stock on the Employee’s behalf to a broker or other third
party with whom the Employee may elect to deposit any shares of stock acquired
pursuant to the Plan.  The Employee may, at any time, review Data, require any
necessary amendments to it or withdraw the

 

--------------------------------------------------------------------------------


 

consents herein in writing by contacting the Company; however, withdrawing
consent may affect the Employee’s ability to participate in the Plan.

 

14.  Governing Law; Binding Effect.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT REGARD
TO THE CONFLICT OF LAW PROVISIONS THEREOF) AND ALL QUESTIONS CONCERNING THE
VALIDITY AND CONSTRUCTION THEREOF SHALL BE GOVERNED IN ACCORDANCE WITH THE LAWS
OF SAID STATE; PROVIDED, HOWEVER, THAT ALL MATTERS OF CORPORATE GOVERNANCE AND
OTHER CORPORATE MATTERS CONCERNING DELAWARE CORPORATIONS SHALL BE GOVERNED BY
THE DELAWARE GENERAL CORPORATION LAW. Except as otherwise expressly provided
herein, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, their legal representatives, successors and assigns.

 

15.                               Effect on Compensation and Discretionary
Nature of Grant.  Notwithstanding anything in this Agreement to the contrary,
none of the Shares, if any, granted or paid to Employee shall be considered
compensation for the purpose of determining Employee’s compensation under any
other benefit or compensation plan of the Company, including, without
limitation, any bonus plan, variable compensation plan, long-term incentive
plan, pension plan or other retirement plans.  The Employee acknowledges and
agrees that the Plan is discretionary in nature and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time.  The grant of
restricted stock under the Plan is a one-time benefit and does not create any
contractual or other right to receive a restricted grant of stock or benefits in
lieu of restricted stock in the future.  Future grants of restricted stock, if
any, will be at the sole discretion of the Company, including, but not limited
to, the timing of any grant, the number of shares of restricted stock and the
vesting provisions.

 

16.                               Section 83(b) Election.  If Employee makes an
election with respect to the receipt of the Shares pursuant to Section 83(b) of
the Code (the “Election”), such Election shall contain all information required
by Treasury Regulation Section 1.83-2 and shall, in accordance with that
regulation, be filed no later than 30 days after the transfer of the Shares to
the Employee.  The Election shall be filed with the Internal Revenue Service
Center at which the Employee files his or her income tax return. 
Contemporaneously with such filing, the Employee shall furnish a copy of the
Election to the Company, in accordance with Treasury Regulation
Section 1.83-2(d).

 

17.                               Plan Document.  This Agreement is subject in
all respects to the Plan, a copy of which may be obtained from the Company’s
Corporate Vice President, Human Resources, 210 Carnegie Center, Princeton, New
Jersey 08540.  To the extent that there is any inconsistency or conflict between
this Agreement and the Plan, the Plan shall control.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

COVANCE INC.

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------
